Citation Nr: 0217055	
Decision Date: 11/25/02    Archive Date: 12/04/02	

DOCKET NO.  00-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to service connection for a dental disorder 
for the purpose of compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March or May 1943 to 
January 1946.  He was a Prisoner of War of the German 
Government from March 1944 to May 1945.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case was previously before the Board in March 2001, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, in a decision of August 
2002, the RO granted service connection for left ear hearing 
loss, status post tympanic membrane perforation with 
Meniere's disease and labyrinthectomy, and for left ear 
tinnitus, each assigned a 10 percent evaluation.  
Accordingly, those issues, which were formerly on appeal, 
are no longer before the Board.  


FINDINGS OF FACT

1.  Chronic defective hearing in the right ear as likely as 
not had its origin during the veteran's period of active 
military service. 

2.  There is no competent evidence of a skin disorder in 
service or at any time thereafter.  

3.  There is no competent evidence of a chronic dental 
disorder in service, or for many years thereafter, nor has 
it been demonstrated by competent evidence that the veteran 
suffers from a dental abnormality that is due to combat or 
other in-service dental trauma.  



CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, chronic 
defective hearing in the right ear was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  

2.  A chronic skin disorder of the feet was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

3.  The criteria for service connection for a dental 
disorder for VA compensation purposes have not been met.  
38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records in this case are unavailable.  

Service administrative records reveal that, while in 
service, the veteran served as a pilot with the 734th Bomb 
Squadron of the 453rd Bomb Group, flying B-24 heavy 
bombardment aircraft.  Additional evidence is to the effect 
that the veteran flew 8 combat missions over Germany, on the 
last of which he was shot down, becoming a prisoner of war 
of the German Government.  

In August 1998, the veteran filed a claim for service 
connection for the disabilities currently at issue.

On VA general medical examination in March 1999, it was 
noted that the veteran's claims folder was available, but 
contained no significant service medical records.  
Additionally noted was that the veteran had no significant 
health complaints.  At the time of examination, no pertinent 
diagnoses were noted.  

At the time of a VA prisoner of war protocol examination in 
March 1999, it was once again noted that the veteran's 
claims folder was available, but contained no service 
medical records.  The clinical impression was of no 
significant health affects resulting from the veteran's 
prisoner of war status except for those which were 
presumptive for all prisoners of war. 

On VA audiometric examination in March 1999, it was noted 
that the veteran's claims folder contained no hearing test 
results or reports of ear problems.  Reportedly, the veteran 
had served as a pilot, flying B-24's during his period of 
service in World War II.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows:  

Hertz
500
1000
2000
3000
4000
Right ear
25
30
30
55
60

The speech recognition score in the veteran's right ear was 
92 percent.  Comprehensive audiometric testing indicated the 
presence of a mild to moderate sensorineural hearing loss in 
the veteran's right ear.  The pertinent diagnosis was high 
frequency hearing loss in the right ear, possibly secondary 
to noise exposure.  

On VA otologic examination in March 1999, it was noted that 
the veteran had no history of ear disease prior to his entry 
into service.  Current complaints consisted of a mild 
hearing loss in the right ear, but without vertiginous 
symptoms.  On physical examination, the right tympanic 
membrane was normal in appearance, with a somewhat narrowed 
mesotympanum.  The right mastoid was palpable and nontender.  
The veteran's right and only hearing ear showed a speech 
reception threshold of 30 decibels, with a speech 
discrimination score of 92 percent.  There was a mild 
hearing loss in the low frequencies, with a sloping moderate 
to severe sensorineural hearing loss in the frequencies 
higher than 2000 hertz.  The pertinent diagnosis was of a 
right-sided high frequency hearing loss, which was "likely 
secondary to age-related hearing loss."  

On VA examination of the veteran's feet conducted in March 
1999, it was noted that the veteran's claims folder was 
available, but contained no records.  Reportedly, while a 
prisoner of war during the period from March 1944 to May 
1945, the veteran developed mild tinea pedis, which he did 
not mention at the time of his repatriation, but which did 
require treatment with potassium permanganate on his return 
to civilian life.  According to the veteran, this treatment 
resulted in the resolution of his condition, with only 
"minimal problems" with his feet since that time.  When 
further questioned, the veteran stated that he had 
experienced no significant cold exposure to his feet while a 
prisoner of war, or while a pilot.  

On physical examination, there was no evidence of any gross 
deformity of the feet, or of any tenderness to palpation 
over the plantar ligaments.  The skin of the veteran's feet 
was clean, with no maceration of tissue in the 
intertriginous zones between the toes.  The clinical 
impression was of a history of tinea pedis in the past, 
without findings of current infection.  

On VA dental examination in March 1999, it was noted that 
the veteran was missing teeth numbers 1, 15, 16, 17, 31, and 
32.  Additionally noted was that the veteran had recently 
undergone radiographic studies by his private dentist.  The 
pertinent diagnosis was of partially depleted dentition, 
with teeth in good repair, and no dental disability. 

In a VA memorandum of July 1999, it was noted that the 
National Personnel Records Center had reported that the 
veteran's service medical records and Surgeon General Office 
records were unavailable.  Additionally noted was that all 
procedures had been correctly followed, and that all efforts 
to obtain needed military information had been exhausted.  

In a Report of Contact dated in July 1999, it was noted that 
the veteran did not have any service medical records in his 
possession.  

On VA audiometric examination in July 2002, it was noted 
that the veteran's claims folder contained no hearing test 
information from his period of active duty, nor any 
complaints regarding hearing loss or tinnitus.  According to 
the veteran, he had experienced exposure to aircraft engine 
noise while on active duty, following which he farmed for 31 
years.  When further questioned, the veteran gave a history 
of periodic hunting with a shotgun following his discharge 
from active duty.  He reported that his right ear hearing 
had gradually decreased over the past several years, but 
could not specify when he first noted hearing problems in 
his right ear.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, in the veteran's right ear as 
follows:  

Hertz
500
1000
2000
3000
4000
Right ear
35
40
40
65
65

The speech recognition score in the veteran's right ear was 
94 percent.  Noted at the time of examination was that the 
veteran's comprehensive audiogram showed the presence of a 
bilateral sensorineural hearing loss.  The pertinent 
diagnosis was mild to moderately severe sensorineural 
hearing loss in the right ear.  In the opinion of the 
examiner, the veteran did have noise exposure during his 
active duty, though there was no record of hearing loss or 
complaints regarding a right ear hearing problem until 
several years post active duty.  In the meantime, the 
veteran experienced noise exposure from farm machinery and 
shotguns.  Accordingly, it appeared "not as likely as not" 
that the veteran's right ear hearing loss was related to 
active duty noise exposure.  

On VA otologic examination, likewise conducted in July 2002, 
the veteran gave a history of gradually decreasing hearing 
in his right ear, with significant noise exposure in the 
past, both with flying, and with engines without mufflers, 
in addition to some artillery exposure.  

On physical examination, the veteran's external ears were 
normal in appearance.  The external ear canals were not 
erythematous, though there was some mild cerumen present on 
the right.  Visualization of the tympanic membrane showed no 
evidence of any perforation, and the eardrums were 
bilaterally mobile.  Interpretation of the veteran's 
audiogram disclosed the presence of a right-sided, mild 
sloping to severe hearing loss, with 94 percent speech 
discrimination.  It was the impression of the examiner that 
the veteran suffered from a high frequency sensorineural 
hearing loss in the right ear, which was mild sloping to 
severe in nature, and which might be associated with 
presbycusis, but which might also "be caused by a noise 
exposure etiology."  

Analysis

The veteran in this case seeks service connection for 
chronic defective hearing in the right ear, as well as for a 
skin disorder of the feet, and for a dental disorder.  In 
this regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  

In the present case, service medical records are 
unavailable.  However, service administrative records are to 
the effect that, while in service, the veteran served as a 
pilot with a heavy bomber squadron, flying eight combat 
missions over Germany, on the last of which he was shot 
down, and became a prisoner of war.  Clearly then, during 
the veteran's service as a pilot, he was exposed to noise at 
what might reasonably be considered hazardous levels.  

The Board notes that, on VA audiometric examination in March 
1999, the veteran received a diagnosis of high frequency 
hearing loss in the right ear "possibly secondary to noise 
exposure."  His right hearing loss meets the criteria for 
recognition as a disability for VA purposes.  While on VA 
otologic examination conducted at that same time, and on 
subsequent VA otologic examination in July 2002, the 
veteran's right ear hearing loss was felt possibly to be 
"age-related," the July 2002 examination clearly conceded 
that the veteran's hearing loss might also be "caused by a 
noise exposure etiology."  Under such circumstances, the 
Board finds that the veteran's right ear hearing loss as 
likely as not had its origin as the result of noise exposure 
during his period of active military service.  Affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.102 (2002)), the 
Board concludes that service connection for defective 
hearing in the right ear is in order.  

Turning to the issue of service connection for a skin 
disorder of the feet, the Board notes that such pathology 
was first noted no earlier than March 1999, more than 
50 years following the veteran's discharge from service.  At 
that time, the veteran gave a history of mild tinea pedis in 
service, which, by his own report, he did not mention at the 
time of repatriation, and which resolved with treatment 
following his discharge.  On physical examination, the skin 
of the veteran's feet was clean, with no maceration of 
tissue.  The pertinent diagnosis was of only a "history" of 
tinea pedis in the past, without findings of current 
infection.  In the absence of the competent evidence of the 
currently claimed disability, and, if so, a nexus to 
service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board has taken into consideration the veteran's 
arguments regarding his various skin problems of the feet 
while a prisoner of war.  However, as a lay person without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical 
matter, such as whether he currently suffers from a skin 
disability affecting the feet, and whether there is a 
medical relationship between that disability and service, to 
include any skin problems experienced therein.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent (medical) evidence to support the 
claim, the claim for service connection for a skin disorder 
of the feet must be denied.

Finally, turning to the issue of service connection for a 
dental disorder, the Board notes that, as a former prisoner 
of war, the veteran is entitled to VA dental treatment.  
What he currently seeks is service connection for a dental 
disorder "for the purpose of compensation."  

In that regard, prior to June 8, 1999, the VA Schedule for 
Rating Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis 
were not disabling conditions, and could be service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. 
§ 4.149 (1998).  

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The 
provisions of that regulation were added to 38 C.F.R. 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service connected for treatment 
purposes, the Board finds that the changes in the 
regulations pertaining to dental claims were not substantive 
in the context of the present claim, and that a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (currently codified as 38 C.F.R. Pts. 3 and 4).  

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's missing teeth for the purpose of receiving 
disability compensation.  As discussed in detail above, 
replaceable missing teeth do not constitute a disabling 
condition for which service connection may be granted for 
compensation purposes.  Moreover, there is no indication 
that, while in service, the veteran suffered dental trauma 
of any kind.  Nor is it otherwise alleged.  Accordingly, the 
Board must conclude that the weight of the evidence is 
against an award of service connection for a dental disorder 
for compensation purposes.  See 38 C.F.R. § 4.149 (1998); 
38 C.F.R. § 3.381 (2002).  

In reaching the above determinations, the Board has given 
due consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002) and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)), as those provisions redefine the 
obligations of VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

However, in the case at hand, it is clear that VA has met 
both its notification and duty to assist obligations under 
the VCAA and its implementing regulations.  Through the 
Statement of the Case and other documents, the veteran has 
been provided notice of the laws and regulations governing 
his claims, and the basis of the denial of each claim; 
hence, he has received notice of the information and 
evidence needed to support each claim and been afforded the 
opportunity to present such information and evidence.  
Pertinent examination and treatment records have been 
associated with the claims file.  Moreover, in 
correspondence of March 2001, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Because there 
is no indication that there is any evidence necessary for a 
fair adjudication of any of the claims on appeal that is 
available but absent from the record, the Board finds that 
the duty to further notify the veteran what evidence would 
be secured by the VA, and what evidence would be secured by 
the veteran, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
concludes that no further duty to notify or assist the 
veteran exists in this case.  


ORDER

Service connection for defective hearing in the right ear is 
granted.

Service connection for a skin disorder of the feet is 
denied.

Service connection for a dental disorder for the purpose of 
compensation is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

